Exhibit 10.1

 

September 8, 2005

 

Mr. Harold L. Covert

 

Dear Hal:

 

On behalf of Openwave Systems Inc. (the “Company”), we are pleased to confirm to
you in writing the offer that we previously discussed with you to serve as
Executive Vice President and Chief Financial Officer, with duties and
responsibilities established by Dave Peterschmidt that are commensurate with
that position. Your position will be located in our Redwood City, California
headquarters. The terms of the offer are set forth below, as supplemented by the
employment terms set forth in the Company’s standard form of Executive Change of
Control Severance Agreement, Confidentiality and Invention Assignment Agreement
(“Confidentiality Agreement”), and Indemnification Agreement for Executive
Officers and Directors, copies of which are attached to this letter, and
referred to, collectively with this letter, as the “Executive Offer Documents”.
Except as otherwise set forth below, these terms shall be effective as of
September 12, 2005 (“Effective Date”). We anticipate that you will begin
employment with Openwave on September 12, 2005 and that you will officially
assume the position of Chief Financial Officer effective October 1, 2005.

 

1. Cash Compensation.

 

Your monthly base salary will be $29,166.66 per month or $350,000 on an
annualized basis. In addition, you will receive a sign-on bonus equal to
$150,000; provided, however, that you agree to pay back a pro-rated portion of
the sign-on bonus should you voluntarily terminate your employment prior to the
twelve (12) month anniversary of the Effective Date.

 

You shall be eligible for a semi-annual incentive cash award from the Company
under the Company’s Corporate Incentive Plan (“CIP”), based upon a target for
each semi-annual period which shall be one hundred percent (100%) of your base
salary actually earned for the six month performance period (i.e., $175,000
based upon your initial base salary). This amount will be pro-rated for your
initial semi-annual period. Under the terms of the CIP for calendar year 2005,
your actual annual incentive cash award may be below, at, or above target (up to
a maximum of 150% of your target, as pro-rated if applicable) and shall be
determined based upon the Company’s achievement level against selected financial
and performance objectives. The terms of the CIP, including the financial and
performance objectives for the Company, shall be established for each
performance period by the Compensation Committee in consultation with the Board
of Directors of the Company.



--------------------------------------------------------------------------------

Mr. Harold L. Covert

Page 2

 

2. Equity Awards.

 

Subject to the approval of the Compensation Committee, you will be granted (a)
an option to purchase three hundred thousand (300,000) shares of Company common
stock (the “Option”) and (b) a restricted stock purchase right for one hundred
thousand (100,000) shares of Company common stock (the “Restricted Stock
Award”). The Option shall have an exercise price equal to the fair market value
of the Company common stock on the date of grant (which shall be determined in
the discretion of the Compensation Committee) and shall vest over a four year
period, with twenty five percent (25%) of the shares subject to the Option
vesting on the first anniversary of the Effective Date, and an additional one
forty-eighth (1/48th) of the shares subject to the Option vesting each calendar
month thereafter on the same day of such subsequent calendar month. The
Restricted Stock Award shall vest over four years in four equal installments of
25,000 shares each on the first four anniversaries of the Effective Date. All
vesting for the Option and the Restricted Stock Award shall be contingent upon
your continued employment with the Company on the applicable vesting date.
Except as otherwise expressly set forth in this letter agreement, the Option and
the Restricted Stock Award will be granted under and subject to the terms of the
Company’s standard form of non-qualified stock option agreement and restricted
stock purchase agreement.

 

You should be aware that you will incur federal and state income taxes as a
result of your receipt of or vesting in the Restricted Stock Award, with the
timing of such income contingent upon whether you timely make an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended (an “83(b)
election”). It is entirely your choice whether you make an 83(b) election and
you should consult with your own tax and financial advisors in that regard. The
Company will not provide you with any assistance in paying your taxes on the
Restricted Stock Award, regardless of whether or not you make an 83(b) election.
If your employment is terminated other than for Cause and not under
circumstances that would trigger the application of your Executive Change of
Control Severance Agreement, you shall be entitled to the severance and benefits
described in the Openwave Executive Severance Policy.

 

3. Additional Terms.

 

You should be aware that your employment with the Company is for no specified
period and constitutes “at will” employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, for any reason or no reason.

 

The terms of this offer letter may only be changed by written agreement,
although the Company may from time to time, in its sole discretion, adjust the
salaries and benefits paid to you and its other employees. This offer letter
will be governed by the internal laws of the State of California.



--------------------------------------------------------------------------------

Mr. Harold L. Covert

Page 3

 

Please review the terms of this letter and the Executive Offer Documents to make
sure they are consistent with your understanding. Should you have any questions
with regard to any of the items indicated above or the terms of the Executive
Offer Documents, please contact Tim Burch, the Company’s Senior Vice President,
Human Resources. Kindly indicate your agreement with the terms contained in this
offer letter and the Executive Offer Documents by signing and returning the
original signed offer letter and the Executive Offer Documents as appropriate so
that they are received by Mr. Burch no later than September 15, 2005.

 

/s/ David Peterschmidt

--------------------------------------------------------------------------------

David Peterschmidt President & CEO

 

Agreed and Accepted:    

/s/ Harold L. Covert

--------------------------------------------------------------------------------

 

September 12, 2005

--------------------------------------------------------------------------------

Harold L. Covert   Date